Case 1:18-cv-00356-KD-B Document 124 Filed 02/05/21 Page 1 of 1           PageID #: 1516




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 THOMAS T. TUNSTALL V,                   :

       Plaintiff,                        :

 vs.                                     :      Civil Action No. 18-00356-KD-B

 KIMBERLY M. GLIDEWELL, et al,           :

       Defendants.                       :

                                        ORDER

       After due and proper consideration of the issues raised, and a de novo

 determination of those portions of the recommendation to which objection (doc. 117) is

 made, the recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B)

 and dated January 4, 2021 (doc. 113) is ADOPTED as the opinion of this Court.

       Accordingly, Plaintiff Tunstall’s Motion for Leave to File Fifth Amended

 Complaint and Motion for Leave to File Supplemental Complaint are DENIED.

       DONE this 5th day of February 2021.


                                         s/ Kristi K. DuBose
                                         KRISTI K. DuBOSE
                                         CHIEF UNITED STATES DISTRICT JUDGE
